Citation Nr: 0934748	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as related to asbestos 
exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas.


FINDING OF FACT

The Veteran's COPD, or alleged asbestosis, began many years 
after service and was not caused by any incident of service, 
including alleged asbestos exposure in service.


CONCLUSION OF LAW

Service connection for COPD or asbestosis is not established.  
38 U.S.C.A. 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
treatment records as well as medical records from Jefferson 
Regional Medical Center, Healthscreen, and Dr. "E.".  Dr. 
E. diagnosed parenchymal and pleural abnormalities consistent 
with asbestosis based upon an October 1997 chest X-ray.  Drs. 
"B." and "T." of Healthscreen diagnosed exposure to 
asbestos, bilateral interstitial fibrosis consistent with 
asbestosis and clinically significant asbestos related 
disease following an asbestos evaluation in July 2001.  More 
recent VA medical records indicate that the Veteran is being 
treated for COPD.

Based on this evidence, the first requirement of a current 
disability appears fulfilled, but for reasons noted below, is 
unclear.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any complaints, 
treatments, or diagnoses of a respiratory illness in service, 
providing evidence against this claim.  

The Veteran contends that he worked as a pipe fitter on board 
the U.S.S. Pine Island, the U.S.S. Platte, and several patrol 
boats while working as a fireman apprentice in service.  The 
service records confirm the Veteran's duty as a machinist 
mate, therefore exposure to asbestos while in service is 
verified, providing some for this claim.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The Veteran was first diagnosed with parenchymal and pleural 
abnormalities consistent with asbestosis in October 1997 by 
Dr. E.  In July 2001, a Healthscreen asbestos evaluation 
noted the Veteran's exposure to asbestos in service as well 
as from 1983 to 1989 while working as a pipe fitter for Brown 
& Root.  The 2001 evaluation also noted the Veteran's history 
of smoking up to half of a pack of cigarettes each day for 
over 20 years, which he continued to the time of the 
evaluation, as well as secondary smoke exposure.  Drs. B. and 
T. assessed a history of occupational exposure to friable 
asbestos materials, an adequate latency period, and 
parenchymal abnormalities demonstrated on chest X-ray 
consistent with asbestosis.  

None of these physicians related the diagnoses primarily to 
the Veteran's service many years ago, providing evidence that 
does not support, or refute, the claim.

The RO obtained VA treatment records through January 2008.  
The Veteran is receiving ongoing treatment for chronic 
obstructive pulmonary disease and tobacco use disorder.  In 
this regard, it is important to note that the Veteran is a 
long-time smoker, as chronicled in his medical records.  His 
reported history is inconsistent regarding how many 
cigarettes he smoked per day, as well as when he may have 
stopped smoking or lowered his daily quantity of smoking.  
However, as of his February 2009 Travel Board hearing, he 
stated that he continued to smoke cigarettes when he drinks 
coffee.  

Notably, a November 2003 VA chest X-ray indicated stable 
chest findings without definite focal abnormalities or 
interval change.

The Veteran was afforded a VA medical examination in May 
2007.  The examiner noted the Veteran's occupational history 
as a pipe fitter with asbestos exposure.  Currently, the 
Veteran complained of a chronic cough, occasionally due to a 
tickle in his throat, and shortness of breath upon walking a 
half block on level ground.  The Veteran reported using 
inhalers yet has never required hospitalization, oxygen, or 
oral steroids due to his respiratory difficulties.  

The Veteran reported having smoked a half a pack of 
cigarettes per day for 4 to 5 years but claimed that he had 
stopped, conflicting with his statements before other 
examiners as well as the Travel Board.  

Upon physical examination, the lungs were clear except for a 
few basal rales on the left which cleared with breathing.  
Diaphragmatic excursion was limited.  Pulmonic sound was not 
extenuated, and there was no clubbing or cyanosis.  The 
examiner noted pulmonary function tests conducted in March 
2005, as well as other pulmonary function tests found in the 
claims file, were consistent with obstructive disease.  Chest 
X-ray showed no evidence of an active infiltrate, and the 
impression was of COPD.

The examiner's impression was chronic obstructive lung 
disorder.  The examiner noted that the Veteran clearly has a 
history compatible with prolonged asbestos exposure and that 
he clearly has COPD with "only a modest" smoking history.  
However, the examiner noted that the chest X-ray findings 
were not pathognomonic of asbestosis, finding that the 
decreased diffusing capacity previously demonstrated is 
consistent with ventilation perfusion abnormalities 
consistent with the Veteran's COPD.  Importantly, the 
examiner stated that he could not at that time make a 
definitive diagnosis of asbestosis.

The examiner stated in a May 2008 addendum to the examination 
report that the Veteran has a history of probable asbestos 
exposure in service and possible significant asbestos 
exposure between 1983 and 1989 in a civilian job.  The 
examiner stated that a review of the private medical records 
indicated that the earlier diagnoses of asbestosis was based 
on the fact that the Veteran had probably asbestos exposure 
and had some subtle interstitial changes on chest X-ray.  The 
examiner noted that the changes are nonspecific and that the 
Veteran does not have any changes on chest X-ray which are 
pathognomonic of asbestosis, which would include pleural 
calcifications, especially in the diaphragmatic pleura.  The 
examiner noted that pulmonary function tests are consistent 
with chronic obstructive lung disease, and that previous 
studies have shown an increase in residual volume which is 
typical of chronic obstructive lung disease and not typical 
of fibrosis due to asbestosis.

The examiner summarized that it is more likely than not that 
the Veteran had significant asbestos exposure in service, and 
it is as likely as not that he had significant asbestos 
exposure during his civilian career as a pipe fitter, which 
is less well documented.  The examiner stated that it is 
clear that the Veteran has chronic obstructive lung disease 
that is more likely than not true based on the pulmonary 
function tests.  The examiner concluded that it is less 
likely than not that the Veteran has asbestos related lung 
disease on the basis of the data which are available despite 
his history of exposure.

The Board must find that this report is entitled to some 
probative weight and provides evidence against this claim, 
clearly indicating that the examiner was unable to find any 
current asbestosis nor any connection between the Veteran's 
claimed condition and his service.

The Board, having evaluated the probative value of the 
evidence in this case, finds that the Veteran's previously 
diagnosed asbestosis does not result from any in-service 
exposure to asbestos.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this regard, it is important to note that medical evidence 
that is speculative, general or inconclusive in nature cannot 
be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  However, the Board cannot reject an opinion 
of a health care provider merely because of the level of his 
or her training.  See Goss v. Brown, 9 Vet. App. 109 (1996) 
(to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments.)  See also Black 
v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board must look at 
factors such as the individual knowledge and skill in 
analyzing the medical data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule".  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).

Simply stated, the Board finds that the VA examination and 
addendum, the post-service treatment records, the post-
service exposure to asbestos, and the service records provide 
evidence against this claim, indicating that the Veteran does 
not have asbestos related disease.

The critical question in this case is whether it is at least 
as likely as not that the Veteran's current disability is 
related to asbestos exposure in service.  Many pieces of 
evidence in this case (the history of smoking, the fact that 
the Veteran was discharged from service more than 40 years 
ago, the history of exposure to asbestos after service, the 
negative VA medical opinion, and other facts in this case) 
provide evidence against such claim.  While no one piece of 
evidence in this case would be enough to state categorically 
that the disability at issue is not related to service, the 
pieces of evidence, taken together and as a whole, provide 
highly probative evidence against this claim, leading to the 
conclusion that it is likely that the disability at issue is 
not related to service. 

Further, the Board must find that the Veteran's COPD is not 
related to service.  The post-service treatment records 
provide highly probative evidence against this claim, 
outweighing the Veteran's lay statements.  There is no 
medical indication that the condition was caused or 
aggravated by service and significant evidence against such a 
finding, indicating other causes of the disability at issue.     

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for COPD due to asbestos 
exposure.  In denying his service connection claim, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the Veteran's 
service connection claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in February 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board has decided upon the merits of the appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


